10-3770-ag
         Tjiang v. Holder
                                                                                       BIA
                                                                                  Morace, IJ
                                                                               A097 701 726
                                                                               A094 813 659
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of November, two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       _______________________________________
12
13       HOK TJOEN TJIANG, KIM LIEN TJIANG,
14                Petitioners,
15
16                          v.                                  10-3770-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:              Oleh R. Tustaniwsky, Brooklyn, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; John S. Hogan, Senior
28                                     Litigation Counsel; Edward E.
29                                     Wiggers, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Hok Tjoen Tjiang and Kim Lien Tjiang, natives and

 6   citizens of Indonesia, seek review of an August 23, 2010,

 7   decision of the BIA affirming the January 14, 2009, decision

 8   of Immigration Judge (“IJ”) Philip Morace denying their

 9   applications for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Hok

11   Tjoen Tjiang, Kim Lien Tjiang, Nos. A097 701 726, A094 813

12   659 (B.I.A. Aug. 23, 2010), aff’g Nos. A097 701 726, A094

13   813 659 (Immig. Ct. N.Y. City Jan. 14, 2009).    We assume the

14   parties’ familiarity with the underlying facts and

15   procedural history of this case.

16       Under the circumstances of this case, we review both

17   the IJ’s and the BIA’s opinions “for the sake of

18   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

19   2008)(quoting Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.

20   2006)).   The applicable standards of review are well-

21   established.     See 8 U.S.C. § 1252(b)(4); Aliyev v. Mukasey,

22   549 F.3d 111, 115 (2d Cir. 2008).    Petitioners’ sole

23   argument before this Court is that the agency erred in

                                     2
 1   denying them asylum, withholding of removal, and CAT relief

 2   because they established a pattern or practice of

 3   persecution against Chinese Christians in Indonesia.

 4       To establish eligibility for asylum or withholding of

 5   removal, an applicant need not “provide evidence that there

 6   is a reasonable possibility he or she would be singled out

 7   individually for persecution if . . . [t]he applicant

 8   establishes that there is a pattern or practice in his or

 9   her country of nationality . . . of persecution of a group

10   of persons similarly situated to the applicant.”     8 C.F.R.

11   § 1208.13(b)(2)(iii); see also 8 C.F.R. § 1208.16(b)(2)(i).

12   The BIA has found time and again that there is no such

13   pattern or practice of persecution against Chinese

14   Christians in Indonesia, see, e.g., Matter of A-M-, 23 I. &

15   N. Dec. 737, 741 (BIA 2005), and we have found no error in

16   those decisions where the agency explicitly addresses the

17   applicant’s pattern or practice of persecution claim, see,

18   e.g., Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).

19   Likewise, based on the record in this case, the agency did

20   not err in determining that petitioners failed to establish

21   a pattern or practice of persecution against Chinese

22   Christians in Indonesia.   Indeed, the agency reasonably

23   found that although Chinese Christians face incidents of

                                   3
 1   harm, particularly by non-state actors, the record did not

 2   establish that there is systemic persecution of that group.

 3   See Santoso, 580 F.3d at 112; see also Matter of A-M-, 23 I.

 4   & N. Dec. at 741-42.

 5       Because the BIA reasonably determined that petitioners

 6   failed to establish a well-founded fear of persecution based

 7   on a pattern or practice of persecution against Chinese

 8   Christians in Indonesia, it did not err in denying asylum,

 9   withholding of removal, and CAT relief to the extent those

10   forms of relief were based on that claim.    See 8 C.F.R.

11   § 1208.13(b)(2)(iii); 8 C.F.R. § 1208.16(b)(2)(i); see also

12   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2) and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk




                                    4